             Case 2:20-cv-00217-JAM-CKD Document 17 Filed 04/16/21 Page 1 of 3



 1   ADANTE POINTER, ESQ., SBN 236229
 2
     PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
 3   LAWYERS FOR THE PEOPLE
     Well Fargo Center
 4
     1901 Harrison St., Suite 1140,
 5   Oakland, CA 94612
     Tel: 707-805-7805
 6   Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
 7

 8   Attorneys for Plaintiff

 9

10
                                      UNITED STATES DISTRICT COURT

11
                                      EASTERN DISTRICT OF CALIFORNIA

12   MARCO ORTIZ,                                CASE NO.: 2:20-cv-00217-JAM-CKD

13           Plaintiff,
                                                 STIPULATION AND ORDER TO EXTEND
14      v.                                       DISCOVERY DATES
15   COUNTY OF SAN JOAQUIN, et al.,
16           Defendants
17

18

19

20

21

22

23

24

25

26

27

28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,         STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                           1
             Case 2:20-cv-00217-JAM-CKD Document 17 Filed 04/16/21 Page 2 of 3


              IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
 1
     Defendants by and through their designated counsel, that:
 2
             WHEREAS, the parties need additional time to complete remaining depositions.
 3
             WHEREAS, the parties’ experts will need sufficient time to review deposition transcripts.
 4
             WHEREAS, the parties met and conferred and agreed to extend discovery dates by
 5
     approximately 30 days without changing the dispositive motion deadline, hearing or pretrial and trial
 6   date;
 7   WHEREAS, the current discovery schedule is set as:
 8
             Fact Discovery Cut-Off:                       July 16, 2021
 9
             Expert Witness Disclosures:                   May 14, 2021
10
             Rebuttal Expert Witness Disclosures:          May 28, 2021
11

12
             Dispositive Motion Hearing                    September 14, 2021

13           Pretrial Conference                           October 29, 2021

14           Trial                                         January 10, 2022
15
     WHEREAS, the parties propose the following discovery schedule:
16
             Fact Discovery Cut-Off:                       August 16, 2021
17
             Expert Witness Disclosures:                   June 14, 2021
18

19
             Rebuttal Expert Witness Disclosures:          June 28, 2021

20           Dispositive Motion Filing Deadline            September 24, 2021
21           Dispositive Motion Hearing                    November 16, 2021 at 1:30 PM
22
             Pretrial Conference                           January 28, 2022 at 10:00 AM
23
             Trial                                         March 14, 2022 at 9:00 AM
24

25

26

27

28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,         STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                            2
            Case 2:20-cv-00217-JAM-CKD Document 17 Filed 04/16/21 Page 3 of 3



 1

 2
     IT IS SO AGREED.
 3
     Dated: April 14, 2021
 4

 5                                                  /s/_Patrick M. Buelna____
                                                    PATRICK M. BUELNA
 6                                                  Attorney for Plaintiff
 7
     Dated: April 14, 2021
 8

 9                                                  /s/ Mark Emmett Berry____
                                                    MARK EMMETT BERRY
10                                                  Attorney for Defendants
11

12
             IT IS SO ORDERED.
13

14

15   Dated: April 15, 2021                     /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
16
                                               UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,   STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                     3
